Citation Nr: 1550190	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  11-04 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES


1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for erectile dysfunction. 

4.  Entitlement to an effective date earlier than May 8, 2008, for service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to August 1988.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decision dated in November 2009 and August 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The claims for service connection for a sleep disorder and erectile dysfunction are remanded to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Diabetes mellitus was not manifested in service, or in the first year following separation from active service, and is not shown to be related to service.

2.  An August 2006 rating decision denied service connection for depression.

3.  There was no formal claim, informal claim, or written intent to file a claim to reopen a claim of entitlement to service connection for depression, subsequent to the August 2006 rating decision, and prior to May 8, 2008.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).

2.  The claim for an effective date earlier than May 8, 2008, for service connection for depression is denied.  38 U.S.C.A. § 5110, 5107 (West 2014); 38 C.F.R. § 3.400 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated July 2008 and February 2014.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the September 2012 statement of the case and the March 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has not obtained an examination with respect to the claims but none is necessary, as there is no suggestion, in medical records or the Veteran's assertions, that diabetes mellitus is related to some event in service..  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

When the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran contends that he is entitled to service connection for diabetes mellitus, as he has a current diagnosis of diabetes mellitus that is uncontrolled.  

The service medical records are negative for any indication, complaints, treatment or diagnosis for diabetes mellitus.  The May 1988 service separation examination shows a normal clinical evaluation.  Moreover, a review of the VA treatment records indicates that the Veteran was diagnosed with diabetes mellitus many years following service separation.  For example, a May 1995 VA treatment record indicates the Veteran was not diabetic.  Then, an April 2004 VA treatment record shows there was a new diagnosis of diabetes mellitus.  Therefore, the Board finds that a presumption of service connection as a chronic disease is not warranted.  38 C.F.R. § 3.309(a) (2015).
 
As with any service connection claim, service connection can be established based on proof of actual causation of the diabetes mellitus.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, there is no evidence of record indicating that the Veteran had diabetes mellitus during service for many years after service.  Nor is there any competent medical evidence of record showing that the Veteran's diabetes mellitus is related to service.

Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, diabetes mellitus, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Diagnosing diabetes mellitus requires specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology.  Furthermore, the Veteran has not submitted any credible evidence sufficient to establish service connection for diabetes mellitus.  Therefore, the Board finds that the Veteran's lay statements of record cannot be accepted as competent evidence sufficient to establish service connection for type II diabetes mellitus.  The Veteran's statements in this case are not competent to diagnose diabetes mellitus or relate it to any event, injury, or disease during service.  The Veteran has not submitted any competent evidence relating diabetes mellitus to service or to any disease, injury, or event during service.  Moreover, the Veteran does not contend, nor is there evidence of record to suggest that diabetes mellitus is caused or aggravated by a service-connected disability.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for diabetes mellitus, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date

Unless specifically provided, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014), 38 C.F.R. § 3.400 (2015).

A claim of entitlement may be either formal or informal written communication requesting a determination of or evidencing a belief of entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2015).  A claim by a Veteran for compensation may be considered to be a claim for pension; and a claim by a Veteran for pension may be considered to be a claim for compensation.  The greater benefit will be awarded unless the claimant specifically elects the lesser benefit.  38 C.F.R. § 3.151 (2015).


The Veteran filed a claim for service connection for depression in August 2005.  An August 2006 rating decision denied service connection for depression based on no evidence of depression being secondary to the service-connected disability of facial atrophy.  The Veteran was notified of the decision and of his appellate rights in August 2006, but did not initiate an appeal of that decision.  There is no indication that new and material evidence was received within one year following that decision that was pertinent to the issue.  38 C.F.R. § 3.156(b) (2015).  Thus, that decision became final.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  Therefore, in the absence of clear and unmistakable error, an effective date based on the August 2005 claim is not warranted.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

VA received the application to reopen the previously denied claim for service connection for depression in May 2008.  A November 2008 rating decision denied the application to reopen the claim of service connection for depression based on a finding of no new and material evidence.  A November 2009 rating decision granted service connection for depression and assigned an effective date of May 8, 2008, the date VA received the application to reopen the claim for service connection for depression.

The Veteran is seeking an effective date earlier than May 8, 2008, for the grant of service connection for depression.  In a notice of disagreement received July 2010, the Veteran expressed disagreement with the effective date assigned.  The Veteran indicated that he had a conversation with his physician regarding depression in August 2005.  An April 2005 VA treatment record shows a diagnosis of depressive disorder.  However, a claim for service connection for depression was denied in August 2006 following that treatment visit.  Thus, while evidence of depression is noted in medical evidence in April 2005, a claim for service connection was adjudicated and the Veteran did not appeal that decision.  Therefore, the effective date for service connection must be based on the date of receipt of an application to reopen.  

The Board is sympathetic to the Veteran's situation.  However, the legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  There is no prior application to reopen the previously denied claim for service connection for depression subsequent to the previous final denial, and prior to May 8, 2008, and the Veteran did not initiate an appeal of the August 2006 denial, which became final.  Thus, the Board finds that May 8, 2008, is the appropriate effective date for service connection for depression as that is the date VA received the Veteran's claim to reopen.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).

As the preponderance of the evidence is against an earlier effective date for the grant of service connection for depression, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to an effective date earlier than May 8, 2008, for the grant of service connection for depression is denied.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.

In April 2015, the Veteran submitted a notice of disagreement with a March 2015 rating decision.  A statement of the case has not been issued on this issue.  Therefore, the Board must remand this claim for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

A remand is also needed to obtain an addendum opinion to address whether the Veteran has any obstructive sleep apnea that is aggravated by service-connected depression or medication used to treat the service-connected disability.  A March 2015 VA medical opinion is insufficient to adjudicate the issue of secondary service connection. 

Accordingly, the case is REMANDED for the following action:

1.  Associate all available VA and non-VA treatment records with the record.

2.  Issue a statement of the case on the issue of entitlement to service connection for erectile dysfunction.  Notify the Veteran of his appeal rights and that he must file a substantive appeal if he wants appellate review.  If the Veteran files a timely substantive appeal, then return the case to the Board.

3.  Schedule the Veteran for a VA examination to determine the etiology of any sleep apnea.  The examiner must review the claims file and should note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that sleep apnea is aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected depression or medication used to treat depression.  The examiner should consider the lay evidence of record concerning sleep disturbance.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


